IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 

RYAN KARNOSKI, et al,
Plaintiffs, and

STATE OF WASHINGTON,

Plaintiff-Intervenor, — . R OD Mn e | 3

V.
Underlying Action: Case No. 2:17-

DONALD J. TRUMP, in his official cv-01297-MJP (W.D. Wash.)

capacity as President of the United States,

et al.,

Defendants.

 

 

DEFENDANTS?’ MOTION TO QUASH THIRD-PARTY SUBPOENA ISSUED TO

WILLIAM F. MORAN, FORMER VICE CHIEF OF NAVAL OPERATIONS

Pursuant to Rules 26(c)(1) and 45(d)(3) of the Federal Rules of Civil Procedure,
Defendants in the above-captioned action respectfully move to quash a third-party
subpoena ordering William F. Moran, the former Vice Chief of Naval Operations, to appear
for a deposition on May 28, 2020 in this District, and for other and further relief as the
Court deems just and proper.

The grounds for this motion are set forth in the accompanying memorandum of
points and authorities in support of the motion, as well as the declaration of William F.

Moran, and other exhibits attached hereto. A proposed order is also submitted herewith.

Case 1:20-mc-00013 Document1 Filed 05/14/20 Page 1of5
Dated: May 14, 2020

Respectfully submitted,

JOSEPH H. HUNT

Assistant Attorney General

Civil Division

ALEXANDER K. HAAS

Director, Federal Programs Branch

ANTHONY J. COPPOLINO
Deputy Director, Federal Programs
Branch

GRACE X. ZHO

(N.Y. Bar No. 5623681)
CHRISTOPHER D. EDELMAN
ANDREW E. CARMICHAEL
Trial Attorneys

United States Department of Justice
Civil Division, Federal Programs Branch
1100 L Street, NW
Washington,DC 20005

Tel: (202) 616-8267

Email: grace.x.zhou@usdoj.gov

Counsel for Defendants

Case 1:20-mc-00013 Document1 Filed 05/14/20 Page 2 of5
CERTIFICATE OF CONFERRAL

Pursuant to Local Rule 37.1, I hereby certify that undersigned counsel met and
conferred telephonically on May 11, 2020 with Jordan Heinz and Chalia Stallings-
Ala’ilima, counsel of record for Plaintiffs and Plaintiff-Intervenor in the underlying action,
in a good faith effort to resolve this dispute, but were unable to do so. The parties have
also corresponded in writing regarding this issue. During the May 11 meet-and-confer,
counsel for Plaintiffs and Plaintiff-Intervenor agreed to stay the compliance date of the
subpoena pending this Court’s resolution of the instant motion to quash.

Dated: May 14, 2020 Respectfully submitted,

JOSEPH H. HUNT
Assistant Attorney General
Civil Division

ALEXANDER K. HAAS
Director, Federal Programs Branch

ANTHONY J. COPPOLINO
Deputy Director, Federal Programs
Branch

po 2

GRACE X. ZHOU

(N.Y. Bar No. 5623681)
CHRISTOPHER D. EDELMAN
ANDREW E. CARMICHAEL
Trial Attorneys

United States Department of Justice
Civil Division, Federal Programs Branch
1100 L Street, NW

Washington, DC 20005

Tel: (202) 616-8267

Email: grace.x.zhou@usdoj.gov

Case 1:20-mc-00013 Document1 Filed 05/14/20 Page 3 of 5
CERTIFICATE OF SERVICE
I hereby certify that on May 14, 2020, a copy of the document above was served
by email to the following counsel of record for Plaintiffs and Plaintiff-Intervenor in the

underlying action:

Jordan M. Heinz
KIRKLAND & ELLIS (IL)
300 North Lasalle

Chicago, IL 60654
312-862-2000 .
Email:Jheinz@kirkland.Com

Counsel for Plaintiffs

Chalia I. Stallings-Ala’ilima

OFFICE OF THE WASHINGTON ATTORNEY GENERAL
800 5th Ave, Ste 2000

Seattle, WA 98104-3188

206-464-7744

Email:Chalias@atg.Wa.Gov

. Counsel for Plaintiff-Intervenor

A copy of the document above was also transmitted by email to additional counsel at the
following addresses:

Vanessa Barsanti, vanessa. barsanti@kirkland.com
Mark Beckington, Mark.Beckington@doj.ca.gov
Ben Bistricer, Ben.Bistricer@lw.com

Lara Haddad, Lara. Haddad@doj.ca.gov
Mariaane F. Kies, MKies@cov.com

Peter Komorowski, PKomorowski@cov.com
Chloe Korban, Chloe.Korban@lw.com

Nicholas M. Lampros, nlampros@cov.com
Jennifer L: Levi, jlevi@glad.org

Amie Medley, Amie.Medley@doj.ca.gov
Colleen Melody, colleen.melody@atg.wa.gov
Matthew Miller, MMiller@foleyhoag.com
Shannon Minter, sminter@nclrights.org

Case 1:20-mc-00013 Document1 Filed 05/14/20 Page 4of5
Amy Quartarolo, amy.quartarolo@lw.com
Thomas E. Redburn, tredbum@lowenstein.com

Peter C. Renn, prenn@lambdalegal.org

Daniel I. Siegfried, daniel.siegfried@kirkland.com

Meg Slachetka, MSlachetka@lowenstein.com

Chris Stoll, CStoll@nclrights.org

Jason Sykes, jason@newmanlaw.com
Dixie Tauber, Dixie. Tauber@lw.com
Harrison White, harrison.white@lw.com

Dated: May 14, 2020

Respectfully submitted,

JOSEPH H. HUNT

Assistant Attorney General

Civil Division

ALEXANDER K. HAAS

Director, Federal Programs Branch

ANTHONY J. COPPOLINO
Deputy Director, Federal Programs
Branch

— pega

 

GRACE X. ZHOU

(N.Y. Bar No. 5623681)
CHRISTOPHER D, EDELMAN
ANDREW E. CARMICHAEL

Trial Attorneys

United States Department of Justice
Civil Division, Federal Programs Branch
1100 L Street, NW

‘Washington, DC 20005

Tel, (202) 616-8267
Email: prace.x.zhou@usdoj.gov

Case 1:20-mc-00013 Document 1 Filed 05/14/20 Page 5o0f5
